  Case 17-17548         Doc 34     Filed 01/16/19 Entered 01/16/19 11:25:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17548
         BOBBIE ANN HUGHES DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/08/2017.

         2) The plan was confirmed on 07/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/17/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17548       Doc 34        Filed 01/16/19 Entered 01/16/19 11:25:16                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,239.00
       Less amount refunded to debtor                            $835.00

NET RECEIPTS:                                                                                     $5,404.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $246.36
    Other                                                                   $160.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,406.36

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AMEX                             Unsecured         966.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured          47.00           NA              NA            0.00       0.00
ASHRO LIFESTYLE                  Unsecured         258.00        258.16          258.16           0.00       0.00
ATG CREDIT                       Unsecured          89.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          63.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,261.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      1,917.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      1,559.00            NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured         465.00        464.95          464.95           0.00       0.00
CB/AVENUE                        Unsecured      1,777.00            NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         615.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         665.00        791.59          791.59           0.00       0.00
CREDIT ONE BANK                  Unsecured      1,450.00            NA              NA            0.00       0.00
ECONOMY FURNITURE                Unsecured         500.00           NA              NA            0.00       0.00
EQUIFAX                          Unsecured           0.00           NA              NA            0.00       0.00
EXPERIAN                         Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured      1,200.00            NA              NA            0.00       0.00
FRANCISCAN MEDICAL SPECIALISTS   Unsecured            NA         237.65          237.65           0.00       0.00
GE CAPITAL RETAIL BANK           Unsecured      2,278.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         510.00          510.00           0.00       0.00
K JORDAN                         Unsecured            NA         529.25          529.25           0.00       0.00
MASSEYS                          Unsecured          91.00        408.50          408.50           0.00       0.00
MIDNIGHT VELVET                  Unsecured         327.00        327.66          327.66           0.00       0.00
MONROE & MAIN                    Unsecured            NA         214.73          214.73           0.00       0.00
MUNSTER MEDICAL RESEARCH FOU     Unsecured            NA         819.70          819.70           0.00       0.00
NATIONAL RECOVERY AGENCY         Unsecured         184.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,920.00       1,964.99        1,964.99           0.00       0.00
Per Financ                       Unsecured         933.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         688.00        687.59          687.59           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         485.00        490.55          490.55           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-17548        Doc 34     Filed 01/16/19 Entered 01/16/19 11:25:16                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT           Unsecured         805.00          810.30        810.30           0.00         0.00
SANTANDER CONSUMER USA         Secured        2,698.94         2,698.94      2,698.94        431.31       566.33
SPRINT NEXTEL                  Unsecured      2,884.00              NA            NA            0.00         0.00
SYNCB CARE CREDIT              Unsecured      4,000.00              NA            NA            0.00         0.00
THE SEMRAD LAW FIRM LLC        Unsecured           0.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         2,398.27      2,398.27           0.00         0.00
TRANS UNION                    Unsecured           0.00             NA            NA            0.00         0.00
US CELLULAR                    Unsecured          92.00        1,567.71      1,567.71           0.00         0.00
VERIZON                        Unsecured      2,058.00         2,019.19      2,019.19           0.00         0.00
VILLAGE OF LYNWOOD             Unsecured         230.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $2,698.94            $431.31                 $566.33
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $2,698.94            $431.31                 $566.33

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                     $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $14,500.79                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $4,406.36
       Disbursements to Creditors                                $997.64

TOTAL DISBURSEMENTS :                                                                           $5,404.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-17548         Doc 34      Filed 01/16/19 Entered 01/16/19 11:25:16                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
